DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed September 22, 2021 is acknowledged.  Claims 1-3, 5, 7, 10, 14, 17, 21, 23-25, 27, 30, 31, 36, 40, and 43-47 are pending in the application.  Claims 4, 6, 8, 9, 11-13, 15, 16, 18-20, 22, 26, 28, 29, 32-35, 37-39, 41, and 42 have been cancelled.  Claims 1-3, 5, 7, 10, 14, 17, 21, 23-25, 27, and 30 as well as claims 46-47 have been withdrawn from consideration (see below).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 22, 2021 has been entered.

Election/Restrictions
NOTE-It is noted that claim 47 does not include a preamble, and it is uncertain which claim(s), if any, that the claim depends upon.  For the purpose of the examination, claim 47 is interpreted as depending on independent claim 46.  Applicant is reminded one or more claims may be presented in dependent form, referring back to and further limiting another claim or claims in the same application.  See MPEP 608.01(n).
Newly submitted claims 46 and 47 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Previously examined claims 31, 36, 40, and 43-45 and newly added claims 46-47 lack unity of invention because they do not share the same or corresponding technical feature.  The special technical feature of the previously examined claims includes a first mold and at least one pin, but the at least one pin is not required in the newly added claims.  Additionally, the special technical feature of the newly added claims includes a first mold and a second mold, but the second mold is not required in the previously examined claims.  Therefore, previously examined claims 31, 36, 40, and 43-45 and newly added claims 46-47 lack the same special technical feature.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 46 and 47 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claim 31 is objected to because of the following informalities: 
Claim 31 includes claim markings.  However, claim 31 includes the status identifier of “Previously Presented”.  Applicant is reminded that amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).  All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn— currently amended.” See MPEP 714.
Appropriate correction is required.

Definitions and Claim Interpretation
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005).  Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification or the term has been given a special definition in the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (discussed below); Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004). 
It is noted that the method presented in the claims is directed to an injection molding process and is well understood in the art.   As described in the instant specification, the injection molding process includes at least one mold, which comprises at least two mold plates. When pressed together, the mold plates form an internal cavity.  Additionally, at least one of the plates will comprise a gate, or a portion thereof, to allow for a composition10 to be injected in the internal cavity of the mold.  See paragraphs [0027] and [0043] of the specification.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 31, 36, 43, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Axelrod US 20070212456 (hereinafter “Axelrod”).
With respect to claim 31, Axelrod teaches a method of forming pet chews (paragraph [0009]). 
Regarding the limitation of providing a first mold comprising at least two molding plates, at least one pin, and at least one gate; pressing the at least two molding plates together, thereby forming a cavity as recited in claim 31, Axelrod teaches forming the chew using injection molding including a mold and a mold cavity (paragraphs [0053], [0058], and [0059]).  As discussed above, the injection molding process includes at least one mold, which comprises at least two mold plates. When pressed together, the mold plates form an internal cavity.  Additionally, at least one of the plates will comprise a gate, or a portion thereof, to allow for a composition10 to be injected in the internal cavity of the mold.  Thus, Axelrod’s teaching of injection molding including a mold and a mold cavity (paragraphs [0053], [0058], and [0059]) successfully meets the claimed limitation of providing a first mold comprising at least two molding plates and at least one gate and pressing the at least two molding plates together, thereby forming a cavity as recited in claim 31. Axelrod also teaches the mold cavity may include one or more mold segments (paragraphs [0057]-[0060]), which is interpreted as the at least one pin as recited in claim 31.
Regarding the limitation of wherein the cavity allows the formation of an external surface contours of an outer portion of the animal chew as recited in claim 31, Axelrod teaches the body may be formed in the mold cavity into a first configuration (paragraphs [0057]-[0059] and [0064]).
Regarding the limitation of wherein the at least one pin is positioned within the cavity as recited in claim 31, Axelrod teaches the mold cavity may include one or more mold segments (at least one pin) that extend into the mold cavity (paragraphs [0057] and [0059]).
Regarding the limitation injecting an outer portion composition in the cavity through the at least one gate as recited in claim 31, Axelrod teaches the body portion of the chew may be formed by a second material, and the second material may be formed into a first configuration by injection molding, wherein the second material may be melted and forced into a mold cavity (paragraph [0059]).  As discussed above, the injection molding process includes at least one mold, which comprises at least two mold plates. When pressed together, the mold plates form an internal cavity.  Additionally, at least one of the plates will comprise a gate, or a portion thereof, to allow for a composition10 to be injected in the internal cavity of the mold.  Thus, Axelrod’s teaching of injection molding including a mold and a mold cavity as well as forcing the second material into a mold cavity (paragraphs [0053], [0058], and [0059]) successfully meets the claimed limitation of injecting an outer portion composition in the cavity through the at least one gate as recited in claim 31.
Regarding the limitation of hardening the outer portion thereby forming an outer portion of the animal chew as recited in claim 31, Axelrod teaches the second material is cooled to at least a partially solidified state (paragraph [0060]).
Regarding the limitation of wherein the outer portion is substantially free from a rawhide product as recited in claim 31, Axelrod teaches the second material may include an edible resin composition (paragraph [0025]).  Edible resin compositions may include any starch or carbohydrate of natural or vegetable origin (paragraph [0025]).  Other edible resin materials may be contemplated that may be derived from animal sources (paragraph [0028]).  The resin material may also be derived from plant matter (paragraph [0028]).
Regarding the limitation of the outer portion has a toughness of about 200 kg*mm to about 900 kg*mm as recited in claim 31, Axelrod does not expressly disclose this limitation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the toughness of the outer portion (body) through routine experimentation in the method of Axelrod to obtain an animal chew with desirable texture.  One of ordinary skill in the art would have been motivated to do so because the toughness of the outer portion (body) is a variable that is contingent upon the particular component(s) selected to prepare the second material, Axelrod teaches the animal chew is made from a variety of materials (paragraphs [0024], [0025], and [0028]) and preferences vary as to the hardness of the substance favored in the animal chew (paragraph [0002]), which is a matter of choice, and the claimed toughness cannot be considered critical without showing unexpected results.  There would have been a reasonable expectation of success. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).
Regarding the limitation of wherein the outer portion comprises a smooth outer surface as recited in claim 31, Axelrod does not expressly disclose this limitation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a smooth outer surface in the body of the animal chew of Axelrod.  One of ordinary skill in the art would have been motivated to do so because Axelrod teaches the texture of the chew may vary depending on the desired configuration of the pet chew (paragraph [0020]) as well as providing pet chews that enhance the feel of the chew to the pet (paragraph [0004]), and the simple selection of a particular texture of the outer surface of the animal chew is a matter of choice and does not provide a patentable feature over the prior art.  There would have been a reasonable expectation of success.  Matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
Regarding the limitation of removing the at least one pin from the outer portion composition thereby forming a recess through the outer portion of the animal chew and along the length of the outer portion as recited in claim 31, Axelrod teaches the one or more mold segments (at least one pin) may retract to form void spaces in the second material which may provide surfaces upon which the core portion (first material) may be formed, and the mold segments may be positioned parallel to, perpendicular to, or at various angles to the body material (paragraphs [0057], [0058], and [0060]; & Fig. 1-7).  Additionally, Axelrod teaches the core may take a number of shapes (paragraph [0064] and Fig. 1-7).  
Regarding the limitation of injecting an inner portion composition in the recess formed from the removal of the at least one pin thereby forming the inner portion of the animal chew as recited in claim 31, Axelrod teaches the first material (core portion) is injected and formed into a second configuration within the formed void spaces (paragraphs [0052], [0053], [0055], and [0060]-[0062]).
Regarding the limitation of wherein the inner portion has a rough-textured appearance as recited in claim 31, Axelrod does not expressly disclose this limitation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare an inner portion (core) with a rough-textured appearance in the animal chew of Axelrod.  One of ordinary skill in the art would have been motivated to do so because Axelrod teaches the texture of the chew may vary depending on the desired configuration of the pet chew (paragraph [0020]) as well as providing pet chews that enhance the feel of the chew to the pet (paragraph [0004]), and the simple selection of a particular texture of the inner portion of the animal chew is a matter of choice and does not provide a patentable feature over the prior art.  There would have been a reasonable expectation of success.  Matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
Regarding the limitation of wherein the inner portion comprises protein, meat, or meat preparations as recited in claim 31, Axelrod teaches the core (inner portion) may include protein, meal or meat by-products, or meat (paragraphs [0025], [0028], [0050], and [0058]).
Regarding the limitation of wherein the inner portion is softer than the outer portion as recited in claim 31, Axelrod does not expressly disclose this limitation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the softness of the inner portion (core) through routine experimentation in the method of Axelrod to obtain an animal chew with desirable texture.  One of ordinary skill in the art would have been motivated to do so because the softness of the inner portion (core) is a variable that is contingent upon the particular component(s) selected to prepare the first material, Axelrod teaches the animal chew is made from a variety of materials (paragraphs [0024], [0025], and [0028]), preferences vary as to the hardness of the substance favored in the animal chew (paragraph [0002]), which is a matter of choice, and the first material and second material have different properties from each other (first material with a first hardness and a second material with a second hardness) (paragraph [0001]).  There would have been a reasonable expectation of success. 

With respect to claim 36, Axelrod is relied upon for the teaching of the method of claim 31 which has been addressed above.
Regarding the limitation of the at least one pin is integrally related to at least one molding plate as recited in claim 36, Axelrod teaches one or more mold segments are positioned within the cavity and extend and retract within the cavity.  The extension and retraction of the mold segments may be facilitated by the use of hydraulically, pneumatically or electrically activated plates, cams, actuators, etc. (paragraph [0057]).

With respect to claim 43, Axelrod is relied upon for the teaching of the method of claim 31 which has been addressed above.
Regarding the limitation of wherein the at least one pin comprises a taper where the largest pin diameter is adjacent to the molding plate as recited in claim 43, Axelrod does not expressly disclose this limitation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to adjust the shape of the mold segments (at least one pin) in Axelrod with the expectation of successfully preparing an animal chew product of desirable configuration.  One of ordinary skill in the art would have been motivated to do so because Axelrod teaches the core may be in a variety of shapes (paragraph [0064]), the configuration may vary depending on the desired configuration of the pet chew (paragraph [0020]), and the mold segments may be positioned within the cavity parallel to, perpendicular to or at various angles (paragraph [0057]), and a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the product.  There would have been a reasonable expectation of success.  The change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

With respect to claim 45, Axelrod is relied upon for the teaching of the method of claim 31 which has been addressed above.
Regarding the limitation of wherein the inner portion composition is injected in the same first mold used to inject the outer portion composition once the at least one pin is removed from the outer portion as recited in claim 45, Axelrod teaches the core (inner portion) and the body may be formed in the same mold, the one or more mold segments (at least one pin) located in the cavity may retract to form void spaces in the second material which may provide surfaces upon which the core portion (first material) may be formed, and the first material (core portion) is injected and formed into a second configuration within the formed void spaces (paragraphs [0052], [0053], [0055], [0057], [0058], and [0060]-[0062]).

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Axelrod US 20070212456 (hereinafter “Axelrod”) as applied to claim 31 above, and in further view of Gajria et al. US 20070264415 (hereinafter “Gajria”).
With respect to claim 40, Axelrod is relied upon for the teaching of the method of claim 31 which has been addressed above.
Regarding the limitation of the core portion (inner portion) is injected through a second gate as recited in claim 400, Axelrod does not expressly disclose this limitation.
Gajria relates to multi-component pet treats prepared by injection molding.  The two or more materials may be injection molded.  For instance, a mold cavity may be provided with one or more mold segments that extend into the mold cavity to form a portion of the mold cavity surface. The mold segment may also retract providing a cavity for the second portion to be formed.  The materials are fed through separate gates into the cavity spaces formed in the mold (Abstract and paragraphs [0060] and [0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to inject the core portion through a second gate in the method of Axelrod with the expectation of successfully preparing a functional pet chew product.  One of ordinary skill in the art would have been motivated to do so because Axelrod and Gajria similarly teach the preparation of multi-component pet treats by injection molding, Axelrod is not limited to the amount of gates used during injection molding, injection molding with multiple gates was well in the known in the art before the effective filing date of the claimed invention as shown in Gajria, and said combination would amount to the use of a known element for its intended use in a known environment to accomplish entirely expected results.  There would have been a reasonable expectation of success with said modification.

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Axelrod US 20070212456 (hereinafter “Axelrod”) as applied to claims 31 and 43 above, and in further view of Ikeuchi et al. US 4807524 (hereinafter “Ikeuchi”).
With respect to claim 44, Axelrod is relied upon for the teaching of the method of claims 31 and 43 which have been addressed above.
Regarding the limitation of coating the mold segment(s) (pin) prior to injecting the body portion as recited in claim 44, Axelrod does not disclose this limitation.
Ikeuchi relates to the preparation of foodstuff by injection molding.  The inside wall of the mold includes projections, and the inside of the mold is preferably Teflon coated (Abstract; and C3, L23-39).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Ikeuchi, to coat the mold segment(s) (pin) in the method of Axelrod with the expectation of successfully preparing a desirable pet chew product.  One of ordinary skill in the art would have been motivated to do so because Axelrod and Ikeuchi similarly teach preparing foodstuff by injection molding, Ikeuchi teaches the coating allows the finished food product to be easily released and removed from the mold (C3, L35-39), and it would amount to nothing more than a use of a known material for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success with said modification.

Response to Arguments
Applicant’s arguments filed September 22, 2021 have been fully considered, but they are unpersuasive.
Due to the amendments to the claims, the 35 USC 112 rejection in the previous Office Action has been withdrawn (P7).  
Applicant argues the amended claim 31 now explicitly recites a recess through the outer portion of the animal chew and along a length of the outer portion. By contrast, nowhere does Axelrod teach or suggest the recited configuration of the recess. Axelrod at paragraph [0059] teaches that "The mold cavity may include mold segments that are extended into the mold cavity forming to form void spaces in the second material." To a skilled artisan, the mold segments of Axelrod would only form internal spaces within the outer portion but would not form the recited recess that is through the length of the outer portion (P8).
Examiner disagrees.  As discussed above, Axelrod teaches the one or more mold segments (at least one pin) may retract to form void spaces in the second material which may provide surfaces upon which the core portion (first material) may be formed, and the mold segments may be positioned parallel to, perpendicular to, or at various angles to the body material (paragraphs [0057], [0058], and [0060]; & Fig. 1-7).  Additionally, Axelrod teaches the core may take a number of shapes (paragraph [0064] and Fig. 1-7).
Applicant argues Axelrod provides no teaching or suggestion as to the contrast properties of the outer portion and the inner portion.  It is pointed that Axelrod is completely silent as to the benefit and advantages of the disparate properties for the outer and inner portions of claim 31. Modification of Axelrod to arrive at claim 31 reciting specific properties for the outer and inner portions would have required undue experimentation, absent the disclosure of the present application (P9).
Examiner disagrees.  One of ordinary skill in the art would have been motivated to contrast the properties of the outer portion (body) and the inner portion (core) of Axelrod since the reference teaches the first material and second material have different properties from each other (paragraph [0001]), the texture of the chew may vary depending on the desired configuration of the pet chew (paragraph [0020]), and providing pet chews that enhance the feel of the chew to the pet (paragraph [0004]), and the simple selection of a particular texture of the outer surface and the inner portion of the animal chew is a matter of choice and does not provide a patentable feature over the prior art.  There would have been a reasonable expectation of success.  
Applicant contends the toughness of the outer portion is critical and is not a result effective variable.  Axelrod fails to recognize the toughness of the outer portion as a result effective variable.  In addition, Axelrod is completely silent as to the advantageous aspects of the relatively high toughness of the outer portion.  Thus, Axelrod provides no motivation to arrive at the recited range of toughness (P9-P10).
Examiner disagrees.  One of ordinary skill in the art would have been motivated to optimize the toughness of the outer portion (body) through routine experimentation in the method of Axelrod to obtain an animal chew with desirable texture because the toughness of the outer portion (body) is a variable that is contingent upon the particular component(s) selected to prepare the second material, Axelrod teaches the animal chew is made from a variety of materials (paragraphs [0024], [0025], and [0028]) and preferences vary as to the hardness of the substance favored in the animal chew (paragraph [0002]), which is a matter of choice, and the claimed toughness cannot be considered critical.  Additionally, Axelrod teaches the pet chews may provide greater interest and the ability to extend play time (paragraph [0005]).  
Applicant argues the Gajria and Ikeuchi references do not cure the deficiencies of Axelrod. Thus, Axelrod and Gajria or lkeuchi, alone or in combination, do not teach each and every limitation of the Applicant's claimed invention (P10-P11).
Examiner disagrees.  While Gajria and Ikeuchi do not disclose all the features of the presently claimed invention, Gajria and Ikeuchi are used as teaching references, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). 
Applicant argues new claims 46 and 47 are allowable over the cited references Axelrod, Gajria, and Ikeuchi, because none of these references, either each alone, or in combination, teach or suggest all limitations recited in the new claims (P11).
Examiner disagrees.  As discussed above, newly submitted claims 46 and 47 are directed to an invention that is independent or distinct from the invention originally claimed (previously examined claims 31, 36, 40, and 43-45).  Accordingly, claims 46 and 47 are withdrawn from consideration as being directed to a non-elected invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        
/EMILY M LE/Supervisory Patent Examiner, Art Unit 1793